        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 1 of 49




                            UNITED STATES DISTRICT COURT

                               DISTRICT OF CONNECTICUT

JOE BALTAS,                                  :
     Plaintiff,                              :       CIVIL ACTION NO.
                                             :       3:20cv1177 (MPS)
        v.                                   :
                                             :
DAVID MAIGA, in his individual and official :
capacities, ROLLIN COOK, in his individual :
and official capacities, ANGEL QUIROS, in his:
individual and official capacities, JACLYN   :
OSDEN, in her individual and official        :
capacities, and JESSICA SANDLER, in her      :
individual and official capacities,          :
        Defendants.                          :

                                 INITIAL REVIEW ORDER

       The plaintiff, Joe Baltas, is incarcerated at the Red Onion State Prison (“Red Onion”) in

Pound, Virginia. He has filed a civil rights complaint under 42 U.S.C. § 1983, against former

Commissioner Rollin Cook, District Administrator Angel Quiros, Director of Offender

Classification and Population Management David Maiga, Correctional Counselor Supervisor

Jaclyn Osden, and Correctional Counselor Jessica Sandler. See Compl., ECF No. 1, at 1-6.

       The complaint alleges fourteen causes of action asserting violation of Baltas’s rights

under the First Amendment, Fourth Amendment, Sixth Amendment, Eighth Amendment,

Fourteenth Amendment, and the Privileges and Immunities Clause. Baltas seeks compensatory

damages in addition to declaratory and injunctive relief. He has also filed an ex parte motion for

temporary restraining order and for preliminary injunction, an emergency motion for preliminary

injunction, a motion to expedite the hearing or ruling on the motion for the temporary restraining

order and for preliminary injunction, a motion for an order to show cause, a motion seeking to

default the defendants for failing to respond to or oppose the motion for temporary restraining
          Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 2 of 49




order and for preliminary injunction, and a motion for a status update. See ECF Nos. 4-5, 8-9,

13-14.

         For the reasons set forth below, the court will permit Baltas’s claims of violation of his

First Amendment, Sixth Amendment, Eighth Amendment and Fourteenth Amendment to

proceed beyond initial review.

I.       Standard of Review

         The court must review prisoner civil complaints against governmental actors and

“dismiss ... any portion of [a] complaint [that] is frivolous, malicious, or fails to state a claim

upon which relief may be granted,” or that “seeks monetary relief from a defendant who is

immune from such relief.”28 U.S.C. § 1915A. This standard of review “appl[ies] to all civil

complaints brought by prisoners against governmental officials or entities regardless of whether

the prisoner has paid [a] filing fee.” Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir. 2004) (internal

quotation marks and citation omitted). Here, the plaintiff is proceeding in forma pauperis.

         Although detailed allegations are not required, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted). A claim is

facially plausible if it is supported by facts “that allow[] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. A complaint that includes

only “‘labels and conclusions,’ ‘a formulaic recitation of the elements of a cause of action’ or

‘naked assertion[s]’ devoid of ‘further factual enhancement,’” does not meet the facial

plausibility standard. Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007)).

Although courts still have an obligation to interpret “a pro se complaint liberally,” the complaint


                                                   2
            Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 3 of 49




must still include sufficient factual allegations that meet the standard of facial plausibility. See

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations omitted).

II.     Factual Allegations

        Baltas was sentenced in Connecticut superior court and was formerly confined within

Connecticut Department of Correction (“DOC”) facilities.1 ECF No. 1 at ¶ 23. In November

2018, Maiga transferred Baltas under the Connecticut Interstate Corrections Compact (the

“Compact”), Connecticut General Statutes §§ 18-1-5 through 18-107, to Massachusetts, due to

(allegedly false) safety and security concerns. Id. at ¶ 25. In September 2019, Commissioner

Cook argued that Baltas’s state habeas action should be dismissed due to Baltas’s transfer. Id. at

¶ 26. The next day, Cook and Maiga had Baltas returned to confinement in Connecticut DOC’s

Northern Correctional Institution. Id. at ¶ 27.

        On November 15, 2019, Baltas filed a federal action, asserting claims against Maiga and

Cook. Id. at ¶ 28. On December 20, 2019, Maiga and Cook transferred Baltas to Virginia under

the Compact. Id. at ¶ 29.

        Maiga issued an order instructing the staff transporting Baltas to seize his property, hold

it in Connecticut, and to only transport Baltas’s legal papers, religious property, and medication.

Id. at ¶ 30. Baltas alleges that this is a violation of DOC Administrative Directive 6.10, which

mandates that a prisoner’s property be transported with the prisoner at the time of transfer. Id.

        The DOC correctional officials informed Baltas that his transfer was a result of his civil

action against DOC officials. Id. at ¶ 31. At the time of his transfer, Baltas had nine civil actions

pending against DOC officials. Id. at ¶ 32. Baltas was transferred to the Red Onion State Prison,


        1 The Court may “take judicial notice of relevant matters of public record.” Giraldo v. Kessler,
694 F.3d 161, 164 (2d Cir. 2012). Connecticut’s Department of Correction website reflects that Baltas is
                                                   3
         Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 4 of 49




a Virginia facility classified as a level five though 6 and Virginia’s most secure and highest-level

correctional institution reserved for Virginia’s most violent and dangerous offenders; the Red

Onion has a level of custody higher than any facility within Connecticut DOC. Id. at ¶¶ 33-35.

        When Baltas arrived at the Red Onion, the corrections staff members stated that they had

been informed of his propensity for litigation and that he had been transferred to Virginia so that

he could not file any more lawsuits in Connecticut. Id. at ¶ 37.

        Baltas was processed by the Red Onion and placed in a suicide prevention cell without

running water without any cause for approximately two weeks. Id. at ¶ 40. He weighed more

than 260 pounds at the time of his arrival. Id.

        Baltas wrote Maiga, Cook and Quiros about their refusal to transport his property and

their failure to send it to him after his transfer in accordance with Administrative Directive 6.10.

Id. at ¶ 41. He also requested his removal from Virginia. Id.

        On December 22, 2019, Baltas filed a grievance about the conditions at the Red Onion.

Id. at ¶ 42. Baltas was thereafter threatened by Red Onion Sergeant Meade due to his filing the

grievance. Id. at ¶ 43. Sergeant Meade indicated that he had arranged for the death of another

inmate “just like” Baltas about ten years ago. Id. Baltas attempted to report this threat to Virginia

administrators, who then threatened him. Id. at ¶ 44.

        On January 2, 2020, Baltas’s Public Defender from his criminal matter wrote to Osden

about his concerns about being able to communicate and represent Baltas as well as his concern

about Baltas’s well-being. Id. at ¶ 46.




serving a total effective sentence of 115 years of imprisonment. See http://www.ctinmateinfo.state.ct.us/.
                                                    4
         Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 5 of 49




        On January 3, 2020, Baltas was classified as a general population inmate and placed him

in general population B6 housing unit. Id. at ¶ 47. On the same date as his placement, Virginia

officials conducted a shakedown/search of Baltas’s entire housing unit and cells. Id. at ¶ 48.

        The Virginia officials applied the Virginia DOC Operating Procedures (“OPs”) to Baltas

rather than Connecticut laws, regulations or Administrative Directives. Id. at ¶ 49. Accordingly,

Baltas was denied access to unrecorded legal calls with his attorneys as he was forced to make

all telephone calls on the inmate recorded telephone system at the Red Onion. Id. at ¶ 50. The

Red Onion officials also refused to accommodate his attorneys’ phone calls. Id. at ¶ 51. Under

Connecticut DOC Administrative Directive 10.7, Baltas had access to unrecorded privileged

phone calls with his counsel. Id. at ¶ 52. As a result of being housed in Virginia, Baltas was

unable to visit or otherwise meet with his counsel, review evidence, or prepare for his civil and

criminal matters. Id. at ¶ 53.

        On January 6, 2020, Baltas wrote to Cook regarding Virginia officials’ failure to manage

him according to Connecticut laws and DOC Administrative Directives, the deprivation of his

property, the threats on his life from the Red Onion officers, and other issues; he copied other

officials on this letter, including Quiros. Id. at ¶ 54. Baltas also wrote a complaint to Maiga about

his property and the threats on his life by Virginia officials. Id. at ¶ 55. Baltas sent

correspondence to Osden requesting documents and property, and reporting Virginia officials for

refusing to manage him according to Connecticut law and Administrative Directives and the

threats to his physical safety. Id. at ¶ 56.

        On January 10, 2020, Sandler responded to Baltas’s attorney’s correspondence, stating

that Baltas had been transferred for an “indefinite” term and that counsel could represent him


                                                   5
         Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 6 of 49




through video conferencing. Id. at ¶ 57. However, all video conferences, visits or court

appearances are actively monitored by Virginia Correction Officials. Id. at ¶ 58. Further, no

video conferencing was made available to Baltas despite his efforts. Id. at ¶ 59.

       On January 11, 2020, a search was conducted in the B6 housing unit for weapons in

certain cells. Id. at ¶ 60. During the search, Sergeant Meade and other correctional staff spread

false rumors that Baltas was in Virginia for “Protective Custody” because he was a snitch. Id. at

¶ 61. They solicited several inmates to assault him and to stab him in exchange for special

treatment. Id. During the search, Sergeant Meade had provided a weapon to an inmate who was a

ranking gang member and solicited him to perform the attack. Id. at ¶ 62.

       On January 13, 2020, another inmate was attacked and stabbed by two other inmates in

the B6 housing unit. Id. at ¶ 63. Although weapons may have been present in the housing unit,

the prison officials expressly ordered the unit not to be searched again. Id. at ¶ 64.

       On January 15, 2020, Baltas refused to sign an authorization form to permit Virginia

officials to limit the amount of incoming mail he could receive; and to seize his incoming mail,

photocopy it, destroy the originals, and provide Baltas with only the copies. Id. at ¶ 65.

       Subsequently, Virginia officials refused to comply with Connecticut law or DOC

administrative directives and refused to allow Baltas to receive any social mail or publications;

they returned all of such mail to sender stating that he had “refused” the mail. Id. at ¶ 66. This

caused emotional injury to Baltas’s family and friends. Id.

       Virginia officials also returned all correspondence, materials and documents from

Connecticut DOC on the allegedly false basis that Baltas had refused the mail. Id. Under the

Connecticut DOC Administrative Directives, mail from correctional officials is considered


                                                  6
            Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 7 of 49




“privileged” and treated under the same rules as mail from an attorney or court; it cannot be

interfered with unless contraband is found in the mail.2 Id. at ¶ 69.

        Baltas wrote to both Osden and Sandler about this matter, informing them that he had not

refused mail, and requesting that they correct the situation. Id. at ¶ 68.

            On January 18, 2020, Baltas was stabbed in an attack that was stopped by two other

inmates, who intervened on his behalf. Id. at ¶ 71. During the attack, Baltas was shot by

correction officers with rubber bullets and mace grenades at levels of force greater than that

authorized at Connecticut facilities. Id. at ¶ 72. Baltas was transported to an outside hospital

intensive care unit. Id. at ¶ 73.

        While in the hospital, Baltas was visited by a Virginia correctional captain who informed

him that the correctional officials had set up the attack and would set up another one if did not

keep his mouth shut. Id. at ¶ 74. The captain threatened Baltas, stating: “There is nowhere you

can go in Virginia that we can’t get you.” Id.

        On January 19, 2020, Baltas returned to the Red Onion medical unit, where he remained

for several days. Id. at ¶ 76. He was thereafter placed in isolation of the Restrictive Housing Unit

(“RHU”).

        On January 28, 2020, Baltas’s property arrived at the Red Onion. Id. at ¶ 78. On February

17, 2020, he was provided with a small portion of his property, but Virginia officials seized and

withheld the vast majority of his property that he would have been entitled to possess under

Connecticut law and Administrative Directive 6.10(4). Id. at ¶¶ 79-80. The property withheld

from Baltas included books, publications, clothing, footwear, consumables, and various


        2 The court notes that Connecticut prisoner communications are governed by Connecticut DOC
Administrative Directive 10.7, which is publicly available on the DOC website.
                                                  7
         Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 8 of 49




electronics such as a television, CD player, typewriter, tablet, and hot pot. Id. at ¶ 81. Virginia

officials provided Baltas with written notice that his property would be returned to him upon his

return to Connecticut. Id. at ¶ 82.

        On February 18, 2020, Baltas spoke with Red Onion Warden Kiser, who informed him

that he would be returned to Connecticut because he could not be safely housed in Virginia. Id.

at ¶ 83. However, his transfer was placed on hold due to the COVID-19 pandemic. Id.

        On February 19, 2020, Baltas’s criminal attorney filed a motion for speedy trial on his

behalf. Id. at ¶ 84, ex. 8. His attorney indicated that Baltas was being held involuntarily in

Virginia, and that he had not been able to contact his attorney and prepare a defense. Id.

        On February 24, 2020, Virginia officials returned his time sensitive legal mail to his

attorney. Id. at ¶ 86. The officials wrote on the mail that Baltas had refused this mail, but Baltas

had never even received notice of this action. Id.

        Baltas subsequently filed a civil action against the Virginia officials responsible for his

assault, docket Baltas v. Clarke, 20cv276 (W.D. VA). As a result of that filing, Virginia officials

spread rumors within the inmate population that Baltas was a snitch. Id. at ¶ 88. Again, they

solicited inmates to assault Baltas. Id. at ¶ 88.

        Baltas has been threatened with extreme physical violence and death by multiple Virginia

DOC officials and Red Onion inmates. Id. at ¶ 89. Baltas wrote to Maiga, Cook, Quiros, Osden

and Sandler to report his concerns for his safety and to request that he be immediately transferred

out of Virginia. Id. at ¶ 90.

        In March 2020, Virginia officials again returned Baltas’s mail from an attorney and

indicated that he had refused the mail without any notice to Baltas. Id. at ¶ 91. On April 28,


                                                    8
         Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 9 of 49




2020, Baltas was hand delivered a faxed letter from Sandler indicating that all correspondence

documents that Connecticut DOC had sent him were returned because he had refused the mail,

and that he must comply with Virginia’s OPs if he wanted his mail. Id. at ¶ 92. She explained

further that Connecticut DOC mail was not legal or privileged mail. Id. Baltas responded to

Sandler that he had never refused his mail and that Connecticut DOC mail was privileged under

Administrative Directive 10.7(3). Id. at ¶ 94.

       On April 29, 2020, Baltas received legal mail from the Connecticut Superior Court that

had been returned by Virginia officials as mail refused by Baltas. Id. at ¶ 95. It was a notice that

Commissioner Cook had filed a petition to dismiss his habeas petition as moot due to his transfer

to Virginia. Id. Baltas also received notice that the District Court of Connecticut had dismissed

his official capacity claims against defendants due to his transfer to Virginia. Id. at ¶ 97.

       On July 24, 2020, Red Onion Warden Kiser informed Baltas that Connecticut DOC

intended to leave him in Virginia and that he had been instructed to return Baltas to the general

population. Id. at ¶ 98. However, the inmate population and staff at the Virginia DOC intend

Baltas physical harm. Id. at ¶ 99.

       During his confinement in Virginia, Baltas has allegedly sustained threats to his safety,

assault, sustained periods of isolation, due process violations, denial of his mail, denial of

visitation with family or associates, denial of possessions and property, denial of access to his

counsel, and denial of unrecorded communication with his counsel. Id. at ¶¶ 100-111. His

counsel for his habeas petition was forced to seek a continuance of the scheduled trial in

September 2020 because she has been unable to communicate and prepare for trial while Baltas

is in Virginia. Id. at ¶ 112. Baltas has also been denied a speedy trial and access to courts and


                                                  9
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 10 of 49




relief. Id. at ¶ 113-4. His housing in Virginia has interfered with his counsel’s ability to provide

effective representation. Id. at ¶ 115.

        Baltas has also been treated differently than other Connecticut inmates who are managed

under the DOC Administrative Directives. Id. at ¶ 117. He has been denied the mandated

administrative segregation classification review that would have resulted in his removal from

that status and his classification in Connecticut as a Level 4 general population inmate. Id. at ¶

120.

        From January 2020 through June 2020, Baltas filed and exhausted all of his

administrative remedies by filing grievances to Osden, Maiga, Cook and Quiros. Id. at ¶ 121.

However, Baltas received no response or relief. Id.

        The Compact and Contract

        The Connecticut Compact provides for the exchange of inmates between states. “The

purpose of the compact is to provide for the mutual development and execution of such programs

of cooperation [between states] for the confinement, treatment and rehabilitation of offenders

with the most economical use of human and material resources.” Sadler v. Rowland, No.

3:01CV1786(CFD)(WIG), 2004 WL 2061127, at *4 (D. Conn. Sept. 13, 2004) (citing Conn.

Gen. Stat. § 18–106, Art. I.).3

        Under Article VI (e) of Section 18-106, the Compact provides:

        All inmates who may be confined in an institution pursuant to the provisions of this
        compact shall be treated in a reasonable and humane manner and shall be treated equally
        with such similar inmates of the receiving state as may be confined in the same
        institution. The fact of confinement in a receiving state shall not deprive any inmate so
        confined of any legal rights which said inmate would have had if confined in an
        appropriate institution of the sending state.

        3  Virginia’s Compact is set forth in Virginia Code § 53.1-216 and provides for identical
provisions as enumerated herein.
                                                   10
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 11 of 49




       Under Article IV(f), the Compact states:

       (f) Any hearing or hearings to which an inmate confined pursuant to this compact may be
       entitled by the laws of the sending state may be had before the appropriate authorities of
       the sending state, or of the receiving state if authorized by the sending state. The
       receiving state shall provide adequate facilities for such hearings as may be conducted by
       appropriate officials of a sending state. In the event such hearing or hearings are had
       before officials of the receiving state, the governing law shall be that of the sending state
       and a record of the hearing or hearings as prescribed by the sending state shall be made.
       Said record together with any recommendations of the hearing officials shall be
       transmitted forthwith to the official or officials before whom the hearing would have
       been had if it had taken place in the sending state. In any and all proceedings had
       pursuant to the provisions of this subdivision, the officials of the receiving state shall act
       solely as agents of the sending state and no final determination shall be made in any
       matter except by the appropriate officials of the sending state.

       Under Article IV(h), the Compact provides:

       (h) Any inmate confined pursuant to the terms of this compact shall have any and all
       rights to participate in and derive any benefits or incur or be relieved of any obligations
       or have such obligations modified or his status changed on account of any action or
       proceeding in which he could have participated if confined in any appropriate institution
       of the sending state located within such state.

       Under Article IV(c), the sending state retains jurisdiction over inmate, but the Contract

between the sending and receiving states sets forth the responsibilities of each state. See Barnes

v. Fla. Parole Comm'n., No. 3:04CV775 (SRU), 2004 WL 1553610, at *2 (D. Conn. July 9,

2004) (citing Smart v. Goord, 21 F. Supp. 2d 309, 313 (S.D.N.Y. 1998)). The Contract between

Connecticut and Virginia (the “Contract”) provides that the receiving state institution has the

responsibility to confine inmates from the sending state including, to provide medical care; to

provide for their physical needs; to make available programs for training and treatment; to retain

safe custody; to supervise them; to maintain proper discipline and control; and “to make certain

that they receive no special privileges and that the sentences and orders of the committing court

in the sending state are faithfully executed.” Contract for the Implementation of the Interstate

                                                11
         Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 12 of 49




Corrections Compact, ¶ 13 (Responsibility of the Offenders Custody).4 The Contract specifies:

“But nothing herein contained shall be construed to require the receiving state … to provide

treatment, facilities or programs for any inmate confined pursuant to the Interstate Corrections

Compact which it does not provide for similar inmates not confined pursuant to said Compact.”

Id. Relevant to discipline, the Contract provides: “The receiving state, as agent for the sending

state, shall have physical control over and power to exercise disciplinary authority over all

inmates from sending states. However, nothing contained herein shall be construed to authorize

or permit the imposition of a type of discipline prohibited by the laws of the sending state.” Id. at

¶ 16 (Discipline). The Contract states further that “[i]mates while in the custody of the receiving

state shall be subject to all provisions of law and regulations applicable to persons committed for

violations of law of the receiving state not inconsistent with the sentence imposed.” Id. at ¶ 17

(Laws and regulations). At paragraph 20 relevant to hearings, the Contract provides:

        The receiving state shall provide adequate facilities for any hearing by authorities of the
        sending state, to which an inmate may be entitled by the laws of the sending state. Upon
        request of the sending state, the authorities of the receiving state will be authorized to
        and will conduct any such hearings, prepare and submit the record of said hearings,

4 The court takes judicial notice of the Contract attached as an exhibit in a defense response to Baltas’s
motion for preliminary injunction and temporary restraining order in his case pending in the Western
District of Virginia. See ECF No. 50-2 at pp. 8-16, Baltas v. Clarke, 7:20cv276 (W.D.VA 2020).
Judicial notice may be taken of documents filed in other cases and other courts. See Int'l Star Class Yacht
Racing Ass'n v. Tommy Hilfiger U.S.A., Inc., 146 F.3d 66, 70 (2d Cir. 1998); Shakur v. Bruno, No.
3:12CV984 SRU, 2014 WL 645028, at *1 (D. Conn. Feb. 18, 2014) (noting “the court may properly
consider matters of which judicial notice may be taken” and that “courts have taken judicial notice of the
agreement only where the plaintiff has referenced the other case, or where the plaintiff has knowledge of
the document and the document was integral to the plaintiff's claims.”); Degrooth v. General Dynamics
Corp., 837 F. Supp. 485, 487 (D. Conn. 1993) (court took judicial notice of document not attached to
pleading where plaintiff had notice of document's contents and document was essential to plaintiff's
claim), aff'd, 28 F.3d 103 (2d Cir.), cert. denied, 513 U.S. 1043 (1994). In the instant matter, Baltas’s
allegations reference provisions of the Contract and assert liberty interests under the Contract. ECF No. 1
at ¶¶ 38, 133; and his motion for status update in the instant case refers this court to the response to his
motion preliminary injunction and temporary restraining order (ECF No. 50) in his pending Western
District of Virginia case. See ECF No. 14.

                                                    12
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 13 of 49




        together with any recommendations of the hearing officials, to the officers or officers of
        the sending state before whom the hearing would have been had if it had taken place in
        the sending state.

III.    Discussion

        In the fourteen counts of his complaint, Baltas asserts (1) violation of the First

Amendment and Eighth Amendment based on his transfer to Virginia; (2) Fourth Amendment

and Fourteenth Amendment violations based on seizure of his property; (3) Eighth and

Fourteenth Amendment violations based on his transfer to Virginia confinement under the

Compact; (4) deprivation of his state-created liberty interests under the Compact, Contract and

Connecticut DOC Administrative Directives in violation of the First, Fourth, Sixth, Eighth and

Fourteenth Amendment and the Privileges and Immunities Clause; (5) violation of the First

Amendment right to association; (6) violation of his right to access to the courts, right to speedy

trial, and effective assistance of counsel; (7) violation of the Fourteenth Amendment Equal

Protection Clause; (8) violation of the Eighth Amendment for deliberate indifference to his

safety; (9) violation of the Eighth Amendment for failure to protect; (10) violation of the Eighth

Amendment by subjecting him to cruel and unusual punishment; (11) declaratory relief and

injunctive relief due to unconstitutional policies and customs; (12) supervisory liability for the

constitutional violations of subordinates; (13) violation of Fourteenth Amendment due process in

connection with disciplinary hearings and review of his administrative segregation; (14) and any

other causes of action not articulated in the complaint. 5



        5  Baltas also alleges state law claims under Connecticut Constitution. However, the court will
not address the plausibility of claims under Connecticut law because this initial review for purposes of 28
U.S.C. § 1915A is limited to federal law claims. These claims may be addressed later by the defendants in
a motion to dismiss or a motion for summary judgment.

                                                   13
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 14 of 49




       Baltas must also allege the personal involvement of each defendant against whom he

asserts a claim for damages under § 1983, and may only recover damages against a supervisory

official by showing that the official was “personally involved” in the constitutional deprivation

in one of five ways: (1) the official directly participated in the deprivation; (2) the official

learned about the deprivation through a report or appeal and failed to remedy the wrong; (3) the

official created or perpetuated a policy or custom under which unconstitu tional practices

occurred; (4) the official was grossly negligent in managing subordinates who caused the

unlawful condition or event; or (5) the official failed to take action in response to information

regarding the unconstitutional conduct. See Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994)

(internal quotations omitted); Hernandez v. Keane, 341 F.3d 137, 145 (2d Cir. 2003).

       A.      First Amendment Retaliatory Transfer

       In count one, Baltas alleges that Maiga and Cook made the decision to transfer him to a

Virginia facility that was dangerous and harsh as retaliation for his having exercised his First

Amendment rights.

       The Second Circuit has “instructed district courts to ‘approach prisoner retaliation claims

with skepticism and particular care, because virtually any adverse action taken against a prisoner

by a prison official-even those otherwise not rising to the level of a constitutional violation-can

be characterized as a constitutionally proscribed retaliatory act.’” Dolan v. Connolly, 794 F.3d

290, 295 (2d Cir. 2015) (quoting Davis v. Goord, 320 F.3d 346, 352 (2d Cir. 2003)). Retaliation

claims “stated in wholly conclusory terms” are insufficient. Id. (internal quotation marks and

citations omitted). To plead a First Amendment retaliation claim, an inmate must plausibly allege

“(1) that the speech or conduct at issue was protected, (2) that the defendant took adverse action


                                                  14
         Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 15 of 49




against the plaintiff, and (3) that there was a causal connection between the protected speech and

the adverse action.” Dolan, 794 F.3d at 294 (internal quotation marks and citation omitted).

        Protected speech or activity includes filing a lawsuit, an administrative complaint, or a

prison grievance. See id. (“It is well established that retaliation against a prisoner for pursuing a

grievance violates the right to petition [the] government for the redress of grievances guaranteed

by the First and Fourteenth Amendments and is actionable under § 1983.”) (internal quotation

marks and citations omitted). Thus, Baltas has satisfied the first prong of his retaliation claim

because he has alleged that he had filed numerous cases against the Connecticut DOC officials,

including a case involving Maiga and Commissioner Cook on November 15, 2019.

        Baltas has also sufficiently alleged the second prong, that he sustained adverse action,

because he has alleged he was transferred to an institution with a higher level of custody than

any facility in Connecticut.6 See, e.g., Warren v. Goord, 2008 WL 5077004, at *2 (2d Cir. Nov.

26, 2008) (magistrate judge properly concluded that inmate had not met adverse action element

of a First Amendment retaliation claim “[b]ecause the conditions in the four-man room at the

Attica Correctional Facility infirmary to which Warren was transferred, which constituted the

alleged retaliation, were substantially similar to the conditions under which Warren was held

prior to his transfer”); Lebron v. Semple, 2018 WL 3733972, at *6 (D. Conn. Aug. 6, 2018)

(“Plaintiff’s allegations do not state a plausible claim for First Amendment retaliation, because

there are no facts alleged to suggest that the transfer [from Cheshire to Osborn] was adverse to


        6   It is not clear that Baltas makes a claim that his transfer to Massachusetts was retaliatory in
violation of his First Amendment. To the extent that he does, he has failed to sufficiently allege the
elements of a retaliatory transfer claim. Even if he can establish the first element of protected activity, he
has not alleged facts suggesting that the transfer to Massachusetts imposed more restrictive conditions
upon him than his Connecticut confinement and thereby constituted adverse action.

                                                     15
         Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 16 of 49




him.”) (citations omitted); Rosen v. Pallito, 2017 WL 6513663, at *7 (D. Vt. Dec. 19, 2017) (“It

has been held, however that a mere transfer without a corresponding deprivation of privileges

does not rise to the level of retaliatory action.”) (citation omitted).

        Relevant to the third prong, Baltas has also alleged facts that raise an inference of a

causal connection because his interstate transfer occurred a little more than a month after he filed

his case against Maiga and Cook in federal court. ECF No. 1 at ¶¶ 28-29. See Espinal v. Goord,

558 F.3d 119, 129 (2d Cir. 2009) (passage of six months between dismissal of prisoner's lawsuit

and alleged act of retaliation by prison officers, one of whom was a defendant in the prior

lawsuit, sufficiently supports an inference of causal connection in a First

Amendment retaliation claim). Accordingly, Baltas’s claim may proceed against Maiga and

Cook beyond initial review. 7

        B.      Transfer in violation of the Eighth Amendment

        In his first count, Baltas alleges that Maiga and Cook violated the Eighth Amendment by

transferring him to a facility in Virginia with harsh, dangerous and “violative" confinement

conditions. ECF No. 1 at ¶ 123. In his third count, he alleges that the defendants “did transfer

and/or cause the transfer of Plaintiff to a highly restrictive, harsh, dangerous, atypical and

significant Supermax custody without due process and with deliberate indifference to the safety

of Plaintiff[.]” Id. at ¶ 130.




        7   Baltas has not alleged the personal involvement of the other defendants in his allegedly
retaliatory transfer. Thus, the court will only permit this claim to proceed against Cook and Maiga. See
Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006) (a defendant’s personal involvement in an alleged
constitutional violation is a prerequisite to hold a defendant liable for an award of damages under section
1983).

                                                    16
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 17 of 49




        The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S.

Const. VIII. It is made applicable “to States through the Due Process Clause of the Fourteenth

Amendment.” Wilson v. Seiter, 501 U.S. 294, 296–97 (1991) (citing Robinson v. California, 370

U.S. 660, 666-67 (1962)). However, an inmate has no Eighth or Fourteenth Amendment right to

be confined at a particular prison facility. See Olim v. Wakinekona, 461 U.S. 238, 245 (1983)

(inmates have no right to be confined in a particular state or a particular prison within a given

state); Meachum v. Fano, 427 U.S. 215, 225 (1976) (transfer among correctional facilities,

without more, does not violate inmate’s constitutional rights, even where conditions in

one prison are “more disagreeable” or the prison has “more severe rules”); McCarthy v. Teta,

101 F.3d 108 (2d Cir. 1996) (“McCarthy's due process claim fails because he does not have a

liberty interest in a transfer to a federal prison or a different state prison system. Prison transfers

do not implicate a liberty interest in the absence of state law suggesting otherwise.”); Andrews v.

Semple, No. 3:17-cv-1233 (SRU), 2017 WL 5606740, at *4 (D. Conn. Nov. 21, 2017)

(dismissing due process claim that prison officials refused to transfer inmate to prison facility of

his choice, Garner Correctional Institution, because “he has no constitutionally protected right to

be housed” at Garner or any other facility); Remillard v. Maldonado, No. 3:15-CV-1714(SRU),

2016 WL 3093358, at *3 (D. Conn. June 1, 2016) (“The Eighth Amendment does not require the

least restrictive housing for a prisoner.”); Rhodes v. Chapman, 452 U.S. 337, 347 (1981) (“To

the extent that [prison] conditions are restrictive and even harsh, they are part of the penalty that

criminal offenders pay for their offenses against society.”). Thus, Baltas cannot premise an

Eighth Amendment or Fourteenth Amendment claim on the mere fact of his interstate transfer to

a facility in Virginia.


                                                  17
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 18 of 49




        To the extent that he claims that his transfer was made with deliberate indifference to his

health or safety in violation of the Eighth Amendment, Baltas must demonstrate both an

objective and a subjective element under the Eighth Amendment. To meet the objective element,

an inmate must allege that he was incarcerated under conditions that resulted in a “sufficiently

serious” deprivation, such as the denial of a “life[ ] necessit[y]” or a “substantial risk of serious

harm.” Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation marks and citations

omitted). To meet the subjective element, an inmate must allege that the defendant prison

officials possessed culpable intent, that is, the officials knew that he faced a substantial risk to his

health or safety and disregarded that risk by failing to take corrective action. See id. at 834, 837.

Thus, an allegation of “mere negligen[t]” conduct is insufficient. Id. at 835. Rather, the

subjective element requires that a plaintiff allege that prison officials acted with “a mental state

equivalent to subjective recklessness, as the term is used in criminal law.” Salahuddin v.

Goord, 467 F.3d 263, 280 (2d Cir. 2006). Here, no non-conclusory allegation suggests that any

defendant knew or was aware that Baltas would be subjected to conditions that posed a risk of

harm to Baltas by transferring him to confinement in Virginia. Thus, Baltas’s claim that the

defendants violated his rights under the Eighth Amendment by transferring him to Virginia is

dismissed as not plausible. See 28 U.S.C. § 1915A(b)(1).

        C.      Seizure of Property in violation of the Fourth and Fourteenth Amendments

        In his second count, Baltas complains that Maiga seized and withheld his property in

connection with his transfer. He maintains that after his transfer, his property was not sent to him

in accordance with the DOC Administrative Directives. Under the Fourth Amendment, a

property seizure occurs where “there is some meaningful interference with an


                                                  18
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 19 of 49




individual’s possessory interests in that property.” See Soldal v. Cook Cty, Ill., 506 U.S. 56, 61

(1992) (internal quotation omitted).

       Baltas’s Fourth Amendment claim fails because his property seizure is not covered under

the Fourth Amendment. The Supreme Court has held that “the Fourth Amendment proscription

against unreasonable searches does not apply within the confines of the prison cell.” Hudson v.

Palmer, 468 U.S. 517, 526 (1984). Nor does the Fourth Amendment apply when property is

taken from an inmate’s cell. See id. at 528 n.8 (“the same reasons that lead us to the conclude

that the Fourth Amendment’s proscription against unreasonable searches is inapplicable in a

prison cell, apply with controlling force to seizures”) and at 538, 540 (O'Connor, J., concurring)

(noting “[t]he fact of arrest and incarceration abates all legitimate Fourth Amendment privacy

and possessory interests in personal effects” and “the constitutional sources that provide

[prisoners’] property with protection ... [are] the Fifth and Fourteenth Amendments not the

Search and Seizure Clause of the Fourth Amendment.”); see also Conquistador v. Syed, No.

3:19-CV-1450 (KAD), 2020 WL 229319, at *4-5 (D. Conn. Jan. 15, 2020) (items taken during

prisoner’s transfer did not implicate a Fourth Amendment seizure). Thus, Baltas does not have a

plausible Fourth Amendment seizure claim.

        In challenging a property deprivation under the Fourteenth Amendment Due Process

Clause, Baltas must avail himself of the adequate remedies guaranteed under state law rather

than the court. The Due Process Clause of the Fourteenth Amendment protects a plaintiff against

the denial of a protected property interest without due process of law. Ramos v. Malloy, No.

3:18-CV-615 (VAB), 2018 WL 1936144, at *3 (D. Conn. Apr. 24, 2018). A prisoner can state a

due process claim for loss of property if the state has not created adequate post-deprivation


                                                19
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 20 of 49




remedies. See Edwards v. Erfe, 588 Fed. App’x 79, 80 (2d. Cir. 2015); Hudson, 468 U.S. at 533

(1984). “The existence of state remedies, therefore, determines whether a Fourteenth

Amendment claim for deprivation of property without due process is cognizable in federal

court.” Conquistador v. Hannah, No. 3:19-CV-1293 (KAD), 2019 WL 4346346, at *4 (D. Conn.

Sept. 12, 2019).

       Here, Baltas has adequate post-deprivation remedies in either Virginia or Connecticut

with regard to his property deprivation. Under Virginia law, he may resort to the Virginia Tort

Claims Act (“VTCA”), which adequately provides for this remedy in Virginia. See Epperson v.

Smith, No. 4:16-CV-00050, 2018 WL 2470735, at *8 (W.D. Va. May 31, 2018) (holding that

Virginia law provided adequate post-deprivation remedy); see also Barbour v. Wheeler, No.

7:10-cv-00089, 2010 WL 1816625, at *1 (W.D. Va. Apr. 30, 2010) (prisoner had remedy under

VTCA). Likewise, the State of Connecticut provides a remedy f or lost or destroyed property.

Under Connecticut General Statutes § 4-141, et seq., a prisoner may bring a claim against the

Connecticut Claims Commission, unless there is another administrative remedy for his

claim. See Conn. Gen. Stat. § 4-142.8 Thus, the court will dismiss this claim.

       Although Baltas complains that Maiga failed to comply with the Administrative Directive

6.10 regarding transfer of his property, such failure does not constitute a basis for relief under

Section 1983 because “a prison official’s violation of a prison regulation or policy does not

establish that the official has violated the Constitution or is liable to a prisoner under 42 U.S.C. §




       8    The Connecticut Department of Correction has established an administrative remedy procedure
relevant to an inmate’s lost or destroyed property. Ramos, No. 3:18-CV-615 (VAB), 2018 WL 1936144,
at *3 (citing Administrative Directive 9.6(16)(B)).

                                                 20
         Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 21 of 49




1983.” Fine v. UConn Med., No. 3:18-CV-530 (JAM), 2019 WL 236726, at *9 (D. Conn. Jan.

16, 2019) (citation omitted). This claim will also be dismissed.

        D.      Deprivation of State Created Liberty Interests

        In his fourth cause of action, Baltas claims that the defendants deprived him of “state

created liberty interests granted to him through statute, compact contract and [administrative

directives] in violation his First, Fourth, Sixth, Eighth, and Fourteenth Amendment rights.” ECF

No. 1 at ¶ 133. In this same count, Baltas alleges that the defendants deprived him of the

“Privileges and Immunities he is entitled to as a citizen of Connecticut under Connecticut

jurisdiction in violation of his Fourteenth Amendment rights[.]”9 Id. at ¶ 134. This claim appears

to assert that the defendants have violated his rights guaranteed under the Compact and relevant

Contract.

        An interstate compact only constitutes federal law if: (1) it falls within the scope of the

Constitution's Compact Clause; (2) it receives congressional consent; and (3) its subject matter is


        9 The court notes that the Privileges and Immunities Clause analysis is not relevant to Baltas’s
claims concerning his deprivations as an inmate transferred to Virginia under the Compact. Thus, the
court construes Baltas’s allegation to assert a Fourteenth Amendment equal protection violation, which he
has specifically alleged in his seventh cause of action. The Privileges and Immunities Clause under the
Fourteenth Amendment provides: “No State shall make or enforce any law which shall abridge the
privileges or immunities of citizens of the United States.” U.S. CONST. AMEND. XIV, § 1. The Clause
operates to “place the citizens of each State upon the same footing with citizens of other States, so far as
the advantages resulting from citizenship in those states are concerned.” Schoenefeld v. Schneiderman,
821 F.3d 273, 279 (2d Cir. 2016). The Clause “prevents a State from discriminating against citizens of
other States in favor of its own.” Baldwin v. Fish & Game Comm'n of Mont., 436 U.S. 371, 382 (1978)
(internal quotation omitted). To prevail on a claim under the Privileges and Immunities Clause, a plaintiff
must demonstrate that a state has burdened nonresident activity that is “sufficiently basic to the livelihood
of the Nation as to fall within the purview of the Privileges and Immunities Clause.” Schoenefeld, 821
F.3d at 279 (quoting Supreme Court of Va. v. Friedman, 487 U.S. 59, 64 (1988)). The Supreme Court has
cautioned that constitutionally protected privileges and immunities are burdened “only when [challenged ]
laws were enacted for the protectionist purpose of burdening out-of-state citizens.” McBurney v. Young,
569 U.S. 221, 227 (2013). Here, Baltas’s claims do not concern a burden on nonresident activity that
would fall within the purview of the Privileges and Immunities Clause.

                                                    21
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 22 of 49




appropriate for congressional legislation. Cuyler v. Adams, 449 U.S. 433, 439-40 (1981). The

Supreme Court explained that Congressional consent is not required for interstate agreements

that fall outside the scope of the Compact Clause. Id. at 440. Where an agreement is not

“directed to the formation of any combination tending to the increase of political power in the

States, which may encroach upon or interfere with the just supremacy of the United States,” it

does not fall within the scope of the Clause and will not be invalidated for lack of

congressional consent. Id.

       Baltas’s allegations have not established that the Compact constitutes federal law as

approved by Congress pursuant to the Compact Clause with subject matter appropriate for

federal legislation. Other courts have declined to recognize a federal action under 42 U.S.C. §

1983 based on violation of the provisions under the relevant state Compact. See Ghana v.

Pearce, 159 F.3d 1206, 1208 (9th Cir. 1998); Stewart v. McManus, 924 F.2d 138, 142 (8th Cir.

1991); Denham v. Schwarzenegger, No. CVF05-0995AWIDLB, 2005 WL 3080857, at *5 (E.D.

Cal. Nov. 16, 2005). As the Ninth Circuit observed, “[t]he Compact's procedures are a purely

local concern and there is no federal interest absent some constitutional violation in the treatment

of these prisoners.” Ghana, 159 F.3d at 1208. Further, the Compact does not confer a liberty

interest for purposes of a Section 1983 claim. Id. (“the Compact is not federal law and does not

create a constitutionally protected liberty interest” for purposes of Section 1983). Although the

Compact has mandatory language, it does not itself “impose[] atypical and significant hardship

on the inmate in relation to the ordinary incidents of prison life.” Id. at 1209 (quoting Sandin v.

Conner, 515 U.S. 472, 484 (1995)); see also Garcia v. Lemaster, 439 F.3d 1215, 1219 (10 th Cir.

2006)(“Application of [receiving state’s] procedures to out-of-state inmates housed in [receiving


                                                22
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 23 of 49




state’s] prisons does not impose an ‘atypical or significant hardship’ on such prisoners.”); see

also Terry v. New Jersey Dept. of Corrections, 2006 WL 3780761 *4 (D.N.J. Dec. 21,

2006)(“Nothing in the Interstate Corrections Compact imposes atypical and significant hardship

on the inmate in relation to the ordinary incidents of prison life so as to give rise to a liberty

interest in transfer.”); Taylor v. Levesque, No. 3:03CV1347(HBF), 2005 WL 3050973, at *2 (D.

Conn. Nov. 10, 2005), aff'd, 246 F. App'x 772 (2d Cir. 2007) (“Taylor cannot rely merely upon

the mandatory nature of language in state statutes or prison directives to demonstrate a violation

of due process. An inmate's right to have relevant laws, regulations and directives obeyed is not

a federal right protected by the civil rights statute or the Constitution.” (internal citation

omitted)).

        Thus, Baltas has not raised an inference that the Compact constitutes a federal law or that

he retains a state-created liberty interest under the Compact, Contract or Connecticut DOC

Administrative Directives, and the court must dismiss this count. However, the court will

consider whether Baltas has stated any plausible claims of constitutional violation against the

defendants as a result of his incarceration in Virginia while he remained under Connecticut DOC

jurisdiction.

        E.      First Amendment Freedom of Association and Right to Information

        In his fourth count, Baltas alleges that the defendants have deprived him of

communication and association with friends and peers and access to information in violation of

his First Amendment rights. He seeks damages and a declaratory ruling.

        1.      Denial of Visitation with Family and Friends




                                                  23
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 24 of 49




        The Supreme Court has observed that “freedom of association is among the rights least

compatible with incarceration.” Overton v. Bazzetta, 539 U.S. 126, 131 (2003); see also Malave

v. Weir, 750 F. App'x 65, 67 (2d Cir. 2019) (summary order) (noting that “Overton did not

consider whether there is a First Amendment right to visitation in prison. . . .” and that “[c]ases

in this circuit also have not clearly established a right to spousal visitation in prison.”).

Moreover, a prisoner's constitutional right is not violated by limitations on visitation if the

procedure “bear[s] a rational relation to legitimate penological interests.” Miller v. Annucci, No.

17-CV-4698 (KMK), 2019 WL 4688539, at *13 (S.D.N.Y. Sept. 26, 2019) (quoting Overton,

539 U.S. at 132); see also Patterson v. City of New York, No. 11-CV-7976, 2012 WL 3264354,

at *7 (S.D.N.Y. Aug. 9, 2012) (“[L]imitations on visits that are reasonably related to a legitimate

penological interest do not violate a prisoner's constitutional right.”). A court “must accord

substantial deference to the professional judgment of prison administrators, who bear a

significant responsibility for defining the legitimate goals of a corrections system and for

determining the most appropriate means to accomplish them.” Overton, 539 U.S. at 132.

        Here, Baltas has not alleged sufficient facts to raise an inference that the limitations on

his visitation with family and friends is not reasonably related to legitimate penological goals.

Thus, Baltas has not raised a plausible inference that his First Amendment right to freedom of

association has been violated during his Virginia confinement.

        Baltas has alleged that he has been denied visitation with family or associates in

violation of Connecticut DOC Administrative Directive 10.6. ECF No. 1 at ¶ 109. However, the

Virginia facility is not required to provide treatment for an inmate confined under the Compact

that it does not provide for similar inmates not confined under the Compact. C.G.S. § 18-106,


                                                  24
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 25 of 49




Article VI (e) (“All inmates who may be confined in an institution pursuant to the provisions of

this compact shall be treated in a reasonable and humane manner and shall be treated equally

with such similar inmates of the receiving state as may be confined in the same institution.”); see

also Contract ¶¶ 13, 17.

       Generally, court decisions considering the question of whether the sending or receiving

state regulations apply to an inmate transferred under the Interstate Corrections Compact have

determined that the receiving state rules apply to the transferred inmate. See Tinker v. Menard,

No. 2:18-CV-12-WKS-JMC, 2018 WL 3869137, at *5 (D. Vt. July 25, 2018), report and

recommendation adopted, No. 2:18-CV-12, 2018 WL 3862697 (D. Vt. Aug. 14, 2018) (citing

Daye v. State, 171 Vt. 475, 480 (2000)) (“[a] common sense reading of these provisions must

allow authorities having daily, physical custody of a transferred inmate to determine the

discipline, visitation, classification, and grooming aspects of the inmate’s incarceration.”)

(quotation and citation omitted)); Stewart, 924 F.2d at 141 (“We do not read the Interstate

Corrections Compact or the implementing contract to require the application of Kansas

disciplinary rules and regulations to a transferred prisoner.”); Barrett v. Peters, 274 Or. App.

237, 243–44, 360 P.3d 638, 642 (2015), aff'd, 360 Or. 445, 383 P.3d 813 (2016) (citing cases that

“stand for the same general proposition that the ICC does not obligate a receiving state to

provide a transferred inmate the exact same treatment that the inmate would receive in the

sending state and, that the ICC does not entitle a transferred inmate to the application of the

sending state's institutional policies”); see also Glick v. Holden, 889 P.2d 1389, 1393 (Utah Ct.

App. 1995) (denying prisoner's claim that he was entitled to benefit of policies and procedures of

sending state). Moreover, the fact that Baltas is not permitted visitation in accordance with the


                                                25
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 26 of 49




Connecticut Administrative Directive does not constitute a violation of his constitutional rights,

and it would not constitute such a violation even if he were housed in Connecticut. See Riddick v.

Chevalier, No. 3:11CV1555 SRU, 2013 WL 4823153, at *4 (D. Conn. Sept. 9, 2013). The court

must dismiss this claim as not plausible.

       2.      Denial of Communications and Right to Information.

       A prisoner also has a First Amendment right to “free flow of incoming and outgoing

mail.” Davis, 320 F.3d at 351. Further, “inmates have a First Amendment right to access to

publications consistent with prison security[.]” Allen v. Coughlin, 64 F.3d 77, 81 (2d Cir. 1995);

see also Prison Legal News v. Cheshire, No. 1:04CV173DAK, 2005 WL 8174874, at *2 (D.

Utah Feb. 3, 2005) (“[i]nmates have a First Amendment right to receive information while in

prison to the extent the right is not inconsistent with prisoner status or the legitimate penological

objectives of the prison.”). “Restrictions on prisoners' mail are justified only if they further one

or more of the substantial governmental interests of security, order, and rehabilitation ... and

must be no greater than is necessary or essential to the protection of the governmental interest

involved.” Id. (quotation and citation omitted).

       A single incident is generally insufficient to establish a constitutional violation. See Steve

v. Arnone, 627 Fed. App’x 50 (2d Cir. 2016) (affirming dismissal of claim based on only one

incident of interference with legal mail). However, “as few as two incidents of mail tampering

could constitute an actionable violation (1) if the incidents suggested an ongoing practice of

censorship unjustified by a substantial government interest, or (2) if the tampering unjustifiably

chilled the prisoner’s right of access to the courts or impaired the legal representation

received.” Davis, 320 F.3d at 351 (citing Washington v. James, 782 F.2d 1134, 1139 (2d Cir.


                                                   26
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 27 of 49




1986)). Generally, a plaintiff must allege “specific allegations of invidious intent or of actual

harm where the incidents of mail tampering are few and thus the implication of an actionable

violation is not obvious on its face.” Id.; see also Riley v. Semple, No. 3:17-CV-45 (VAB), 2017

WL 507214, at *3 (D. Conn. Feb. 7, 2017).

        Here, Baltas’s allegations are sufficient to establish a First Amendment violation based

on interference with his right to the free flow of mail and to receive publications. He has

adequately alleged that he notified Connecticut DOC officials Sandler and Osden that his mail

was being improperly returned to sender, ECF No. ¶¶ 68, 94, and that he filed grievances with

Maiga, Cook and Quiros about the issues alleged in his complaint. Id. at ¶ 121. Construed most

favorably to Baltas, the allegations suggest that the defendants received notice of the alleged

First Amendment violation but failed to prevent the ongoing violation of Baltas’s rights,

although Baltas remained under Connecticut DOC jurisdiction. For purposes of initial review,

the court will permit these claims to proceed against the defendants for further development. 10

        F.      Interference with Legal Communications

        In his sixth cause of action, Baltas alleges that the defendants interfered with his

communications with his attorney. He alleges violations of Fourteenth and Sixth Amendment

rights based on deprivations of access to his counsel, effective assistance of counsel, right of

access to the courts, and right to speedy trial. Baltas’s complaint and exhibits reflect that he had a


        10   See Grullon v. City of New Haven, 720 F.3d 133, 141 (2d Cir. 2013) (reversing dismissal of
Grullon’s claim against warden although he had alleged that he sent a letter to the warden complaining of
prison conditions. “At the pleading stage, even if Grullon had no knowledge or information as to what
became of his Letter after he sent it, he would be entitled to have the court draw the reasonable
inference—if his amended complaint contained factual allegations indicating that the Letter was sent to
the Warden at an appropriate address and by appropriate means—that the Warden in fact received the
Letter, read it, and thereby became aware of the alleged conditions of which Grullon complained.”).

                                                   27
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 28 of 49




criminal case pending in Connecticut superior court during his incarceration, that his counsel

notified Osden of difficulty representing Baltas while incarcerated in Virginia, that Sandler

responded to that correspondence, and that he filed grievances with Maiga, Cook and Quiros

about the issues alleged in his complaint. ECF No. ¶¶ 46, 57, 121, exs. 3, 8.

       Interference with Baltas’s “legal mail implicates [his] rights to access to the courts and

free speech as guaranteed by the First and Fourteenth Amendments to the U.S. Constitution.” See

Davis v. Goord, 320 F.3d 346, 351 (2d Cir. 2003).

       1.      Interference with Legal Mail

       For the reasons previously stated relevant to interference with his free flow of mail, the

court will permit Baltas’s First Amendment claim to proceed on the basis that the defendants

failed to ensure Baltas’s access to his legal mail while he remained under Connecticut DOC

jurisdiction. See ECF No. 1 at ¶ 91.

       2.      Access to Courts

       It is well established that inmates have a constitutional right of access to the

courts. See Lewis v. Casey, 518 U.S. 343, 350 (1996); Miller v. Semple, 2019 WL 6307535, at *4

(D. Conn. 2019) (“Prisoners have a constitutional right of access to the courts that may not be

unreasonably obstructed by the actions of prison officials.”). To state a claim for denial of access

to the courts, a plaintiff must demonstrate that he suffered an actual injury, see Lewis, 518 U.S. at

351-53—that is, he must allege that “defendant’s conduct deprived him of an opportunity to

press some nonfrivolous, arguable cause of action in court,” Baker v. Weir, 2016 WL 7441064,

at *2 (D. Conn. 2016) (quoting Brown v. Choinski, 2011 WL 1106232, at *5 (D. Conn. 2011)).




                                                 28
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 29 of 49




       Here, Baltas’s complaint indicates that resolution of his criminal and civil matters have

been delayed and that he was unable to prepare for his civil or criminal matters, including a

defense in his criminal case, as a result of his incarceration in Virginia. ECF No. 1 ¶ 53, ex. 8

(motion for speedy trial stating Baltas has been unable to prepare for defense); see Lewis, 518

U.S. at 353 (suggesting that the injury requirement of an access to courts claim is satisfied if an

“inmate could demonstrate that a nonfrivolous legal claim had been frustrated or was being

impeded.” (footnotes omitted)). Construing the allegations most favorably to Baltas, the court

will permit this claim to proceed against the defendants beyond initial review.

       3.      Effective Assistance of Counsel

       The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall

enjoy the right ... to have the Assistance of Counsel for his defence.” U.S. Const. Amend.

VI; United States v. Gonzalez-Lopez, 548 U.S. 140, 144 (2006). Under the Sixth Amendment, a

criminal defendant is constitutionally entitled to effective assistance of counsel. Strickland v.

Washington, 466 U.S. 668, 686 (1984). The Sixth Amendment right to effective assistance of

counsel “only applies to a defendant's trial and first appeal as of right, not to appeals afforded on

a discretionary basis, collateral proceedings, or civil proceedings such as civil rights claims

challenging prison conditions.” Bourdon v. Loughren, 386 F.3d 88, 96 (2d Cir. 2004)

(citing Pennsylvania v. Finley, 481 U.S. 551, 555-57 (1987)); see also Wolff v. McDonnell, 418

U.S. 539, 576 (1974) (rejecting application of Sixth Amendment to claim that “would insulate all

mail from inspection, whether related to civil or criminal matters”).

       In the specific context of criminal defendant inmate's access to counsel, the Second

Circuit concluded that a restriction on a criminal defendant’s contact with his or her attorney is


                                                 29
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 30 of 49




“unconstitutional where the restriction unreasonably burdened the inmate's opportunity to

consult with his [or her] attorney and to prepare his defense.” Benjamin v. Fraser, 264 F.3d 175,

187 (2d Cir. 2001) (quotation and citation omitted).11 “Examples of unconstitutional limits on

prisoners' rights to counsel include a ban on all visits by paralegals employed by criminal

defense counsel and repeated delays in meetings between prisoners and attorneys that resulted in

attorneys forgoing the meetings.” Schick v. Apker, No. 07-CV-5775, 2009 WL 2016926, at *2

(S.D.N.Y. July 10, 2009) (citing Smith v. Coughlin, 748 F.2d 783, 789 (2d Cir. 1984) and

Benjamin, 264 F.3d at 187). However, “states have no obligation to provide the best manner of

access to counsel” and “restrictions on inmates' access to counsel via the telephone may be

permitted as long as prisoners have some manner of access to counsel.” Bellamy v. McMickens,

692 F. Supp. 205, 214 (S.D.N.Y. 1988). Thus, a denial of one method of communicating with an

attorney does not give rise to a constitutional violation if the inmate plaintiff has an another

means of communicating with counsel. See Lowery v. Westchester Cty. Dep't of Correction, No.

15-CV-4577, 2017 WL 564674, at *3-4 (S.D.N.Y. Feb. 10, 2017); Groenow v. Williams, No. 13-

CV-3961, 2014 WL 941276, at *7 (S.D.N.Y. Mar. 11, 2014) (“Because Groenow has not alleged

that he was denied all opportunities to consult confidentially with his attorney, he has not

plausibly alleged a Sixth Amendment violation” even though “monitoring telephone calls with

his attorney most likely had a chilling effect on Groenow's ability to communicate effectively

with his attorney”); Schick, 2009 WL 2016926, at *2 (prison officials’ refusal to grant plaintiff's

request for an unmonitored call with his criminal appellate attorney on’ three occasions “did not




       11     A plaintiff need not show “actual injury” to have standing for a Sixth Amendment claim. Id.
at 184-187.
                                                    30
           Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 31 of 49




‘unreasonably burden’ his opportunity to consult with counsel and to prepare his appeal” where

plaintiff had other means of access to his attorneys).

       Baltas’s complaint suggests that he was unable to receive mail from his counsel, was not

provided with video conferencing, and his telephone calls were monitored telephone. For

purposes of initial review, the court will permit this claim to proceed against the defendants for

further development.

       4.       Speedy Trial

       The Supreme Court has explained that “[t]he speedy-trial right is ‘amorphous,’ ‘slippery,’

and ‘necessarily relative.’” Vermont v. Brillon, 556 U.S. 81, 89 (2009) (quoting Barker v.

Wingo, 407 U.S. 514, 522 (1972)). For these reasons, the Supreme Court has formulated a four-

factor balancing test for evaluating a defendant’s claim that his or her speedy trial right has been

violated: “(1) the length of the delay; (2) the reasons for the delay; (3) whether the defendant

asserted his right in the run-up to the trial; and (4) whether the defendant was prejudiced by the

failure to bring the case to trial more quickly.” United States v. Ghailani, 733 F.3d 29, 42–43 (2d

Cir. 2013) (quoting United States v. Cain, 671 F.3d 271, 296 (2d Cir. 2012)). Although “no

single factor is dispositive and ... each serves to guarantee a fundamental, enumerated right of the

accused,” the Second Circuit has explained that “ ‘[t]he length of the delay is to some extent a

triggering mechanism,’ because until there exists ‘some delay which is presumptively

prejudicial, there is no necessity for inquiry into the other factors that go into the

balance.’” United States v. Tigano, 880 F.3d 602, 612 (2d Cir. 2018) (quoting Barker, 407 U.S.

at 530).




                                                  31
         Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 32 of 49




        Baltas’s complaint has attached the motion for speedy trial dated February 19, 2020, in

his criminal matter. ECF No. 1 at ex. 8. Here, Baltas has alleged that he still has not been brought

to trial. 12 ECF No. 1 at ¶ 113 . Construing the allegations most favorably to Baltas, the court will

permit this claim to proceed against the defendants for further development.

        G.       Equal Protection Violation

        In his seventh cause of action, Baltas asserts that his Fourteenth Amendment right to

equal protection was violated because he was treated differently than similarly situated

individuals in the jurisdiction of Connecticut DOC and that the defendants improperly allowed

for the Virginia DOC operating procedures to be applied to him. ECF No. 1 at ¶ 145.

        The Equal Protection Clause of the Fourteenth Amendment provides that no State shall

“deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend.

XIV. It does not mandate identical treatment for each individual or group of individuals. Instead,

it requires that similarly situated persons be treated the same. See City of Cleburne v. Cleburne

Living Ctr., 473 U.S. 432, 439-40 (1985).

        To state an equal protection claim, a plaintiff must allege facts showing that: (1) he was

treated differently from similarly situated individuals and (2) that the difference in or

discriminatory treatment was based on “‘impermissible considerations such as race, religion,

intent to inhibit or punish the exercise of constitutional rights, or malicious or bad faith intent to

injure a person.’” Diesel v. Town of Lewisboro, 232 F.3d 92, 103 (2d Cir. 2000) (quoting LeClair

v. Saunders, 627 F.2d 606, 609-10 (2d Cir. 1980). The plaintiff has not alleged that the


        12 It is not clear whether this allegation refers to Baltas’s habeas trial rather than the criminal
matter under docket H141H-CR-19-733623-S. See id. However, the court notes that it could locate no
pending criminal case involving Baltas on the Connecticut judicial website.

                                                     32
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 33 of 49




defendants treated him differently or discriminated against him because of his membership in a

protected class or based on some suspect classification.

       Absent allegations to support “class-based” discrimination, an individual may state an

equal protection claim by alleging that he or she has been intentionally and “irrationally singled

out as a . . . class of one.” Engquist v. Or. Dep't of Agric., 553 U.S. 591, 601 (2008). A plausible

class of one claim requires the plaintiff to demonstrate an “‘extremely high degree of similarity’”

with the person to whom he or she is comparing himself or herself. Ruston v. Town Bd. for Town

of Skaneateles, 610 F.3d 55, 59 (2d Cir. 2010) (quoting Clubside, Inc. v. Valentin, 468 F.3d 144,

159 (2d Cir. 2006)). Thus, Baltas must demonstrate the existence of a person who is “prima facie

identical” to him or her and who was treated differently. Hu v. City of New York, 927 F.3d 81, 92

(2d Cir. 2019) (internal quotation marks and citation omitted). The similarity between the

plaintiff and comparators provides “an inference that the plaintiff was intentionally singled out

for reasons that so lack any reasonable nexus with a legitimate governmental policy that an

improper purpose—whether personal or otherwise—is all but certain.” See Witt v. Vill. of

Mamaroneck, No. 12-CV-8778 (ER), 2015 WL 1427206, at *5 (S.D.N.Y. Mar. 27, 2015), aff'd.,

639 F. App'x 44 (2d Cir. 2016) (quoting Neilson v. D’Angelis, 409 F.3d 100, 105 (2d Cir. 2005)).

       Baltas has not identified another inmate comparator who was treated differently so as to

raise an inference of an equal protection violation. Thus, the facts in the complaint do not state a

plausible violation of the Fourteenth Amendment Equal Protection Clause.

        H.     Eighth Amendment

       In his Eighth, Ninth and Tenth causes of action, Baltas asserts violation of the Eighth

Amendment. In his eighth count, he alleges that the defendants have acted with deliberate


                                                33
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 34 of 49




indifference to his safety and failed to protect him from serious harms that he was exposed to at

the Red Onion. ECF No. 1 at ¶ 148. He alleges that the defendants had notice of threats of harm

to Baltas. See id. at ¶ 54-57, 90, 121, 148. In his ninth count, he alleges that the defendants acted

with deliberate indifference to his safety and failed to protect him from serious and imminent

risks of harm. Id. at ¶ 152. Baltas alleges that the defendants had notice and were aware that

Baltas was assaulted and subjected to threats of future harm. Id. In his tenth cause of action,

Baltas alleges that defendant have subjected him to cruel and unusual punishment in violation of

the Eighth Amendment. Id. at ¶ 157. Thus, the court considers whether Baltas has stated any

plausible Eighth Amendment claims against the named defendants.

       “The Eighth Amendment requires prison officials to ‘take reasonable measures to

guarantee the safety of the inmates,’” and “[t]hat extends to ‘protect[ing] prisoners from violence

at the hands of other prisoners.’” Morgan v. Dzurenda, 956 F.3d 84, 89 (2d Cir. 2020) (quoting

Farmer, 511 U.S. at 833). An Eighth Amendment claim of deliberate indifference to safety

requires a prisoner to show that: (1) he was subject to conditions of confinement that posed an

objectively serious risk of harm, as distinct from what a reasonable person would understand to

be a minor risk of harm; and (2) a defendant prison official acted not merely carelessly or

negligently but with a subjectively reckless state of mind akin to criminal recklessness (i.e.,

reflecting actual awareness of a substantial risk that serious harm to the prisoner would

result). See Morgan, 956 F.3d at 89.

       Considering the allegations of the complaint to be true, the court concludes Baltas has

alleged that he was subjected to a risk of serious harm in the form of threats to his physical well-

being from staff and inmates at the Red Onion, that he suffered an attack from other inmates, that


                                                 34
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 35 of 49




he sustained a use of force from Virginia correctional staff at a level greater than that tolerated in

Connecticut. Further, his allegations raise an inference that the defendants had notice of the

threats of harm and the harm that Baltas suffered from the assault and use of force, but the

defendants took no action to ensure his safety or protect him from such harms, although he

remained under Connecticut DOC jurisdiction. For purposes of initial review, these allegations

are sufficient to state Eighth Amendment claims against defendants for deliberate indifference to

his safety and/or for failure to protect Baltas. The court permits this claim to proceed beyond

initial review for further development.

       I.      Hearings and Review

       In his thirteenth cause of action, Baltas alleges that he was subjected to multiple hearings

under the Virginia OPs that denied him access to video evidence as required under Connecticut

DOC Administrative Directive 9.5; and that he was not provided with the reviews as required

under Connecticut Administrative Directive 9.4. ECF No. 1 at ¶¶ 119, 165, 166. Although the

terms of the Contract provide that Baltas is subject to the Virginia’s disciplinary authority, laws

and regulations, Contract at ¶¶ 16, 17, the court considers whether he has alleged any violation of

his rights under the Fourteenth Amendment Due Process Clause.

       The Fourteenth Amendment’s Due Process Clause “protects persons against deprivations

of life, liberty, or property.” U.S Const. amend. XIV. “Liberty interests protected by the

Fourteenth Amendment may arise from two sources -- the Due Process Clause itself and the laws

of the States.” Hewitt v. Helms, 459 U.S. 460, 466 (1983). The standard analysis for a claim of a

violation of procedural due process “proceeds in two steps: We first ask whether there exists a

liberty or property interest of which a person has been deprived, and if so we ask whether the


                                                 35
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 36 of 49




procedures followed by the State were constitutionally sufficient.” Swarthout v. Cooke, 562 U.S.

216, 219 (2011) (per curiam). In Sandin v. Conner, 515 U.S. 472 (1995), the Supreme Court

recognized that “States may under certain circumstances create liberty interests which are

protected by the Due Process Clause.” Id. at 483-84. A plaintiff has a protected liberty interest

only if the state created such an interest in a statute or regulation and the deprivation of that

interest caused him to suffer an atypical and significant hardship. See Tellier v. Fields, 280 F.3d

69, 80-81 (2d Cir. 2000).

        1.      Disciplinary Hearings

        Baltas asserts that he was not allowed access to video evidence for his disciplinary

hearings in Virginia in accordance with Connecticut DOC Administrative Directive 9.5.

However, under the Fourteenth Amendment, an inmate subject to a disciplinary hearing is

entitled to advance written notice of the charge, adequate time to prepare a defense, a written

statement of the reasons for the disciplinary action taken, and a limited opportunity to present

witnesses and evidence in his defense. Wolff v. McDonnell, 418 U.S. 539, 561-70 (1974)

(“Prison disciplinary proceedings are not part of a criminal prosecution, and the full panoply of

rights due a defendant in such proceedings does not apply.”).13 Accordingly, even assuming that

Baltas had a cognizable liberty interest in connection with his disciplinary hearings, he has failed




        13 In Hewitt, the Supreme Court held that prior to placing an inmate on administrative
confinement, he “must merely receive some notice of the charges against him and an opportunity to
present his views [either orally or in writing] to the prison official charged with deciding whether to
transfer him to administrative segregation.”459 U.S. at 476. As long as these two requirements are met,
the non-adversary proceeding is held “within a reasonable time following the inmate’s transfer”
to administrative segregation, “and the decisionmaker reviews the charges and then-available evidence
against the prisoner, the Due Process Clause is satisfied.” Id. & n.8.

                                                   36
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 37 of 49




to allege a violation of the Fourteenth Amendment based on the failure to provide him access to

video evidence.

       2.      Reviews of Administrative Segregation

       Baltas has alleged that he has remained in the “RHU and isolation” for “eighth months

and ongoing” without any review. ECF No. ¶¶ 106, 107, 166.

       In Wilkinson v. Austin, 545 U.S. 209 (2005), the Supreme Court applied

the Sandin analysis to a due process claim asserted by inmates who had been classified for

placement in a high-security state prison for safety and security, rather than disciplinary

reasons. See id. at 223. The Court concluded that the restrictive nature of the conditions in the

high-security facility, coupled with the fact that the inmates' confinement under those conditions

was indefinite, “impose[d] an atypical and significant hardship” on the inmates and gave “rise to

a liberty interest in their avoidance.” Id. at 223-24.

       In light of Baltas’s alleged “eight month and ongoing” duration of confinement in

segregation, the court concludes that he has sufficiently alleged atypical and/or significant

conditions as compared to the basic conditions of prison life so as to give rise to a liberty

interest. See Palmer v. Richards, 364 F.3d 60, 64 (2d Cir. 2004) (holding that “in determining

whether [an inmate] endured an atypical and significant hardship” a district court should

consider the duration of the inmate’s confinement in segregation and “the extent to which the

conditions [in] ... segregation differ from other routine ... conditions” in general population.”)

(internal quotation marks and citation omitted). Thus, the court considers whether his procedural

due process rights have been violated.

       Due process requires that prison officials engage in periodic review of the administrative


                                                  37
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 38 of 49




confinement, but it does not require that an inmate receive a hearing, be present, or provide

statements for these periodic reviews. Proctor v. LeClaire, 846 F.3d 597, 609-12 (2d Cir. 2017)

(quoting Hewitt, 459 U.S. at 476). In Proctor, the Second Circuit directed that a periodic review

must provide a meaningful evaluation that considers recent conduct in determining whether valid

institutional safety reasons justify continued segregation. Id. at 610-11. Prison officials

cannot merely “go through the motions of nominally conducting a review meeting when they

have developed a pre-review conclusion that the inmate will be confined in [administrative

segregation] no matter what the evidence shows.” Id. at 610. Such reviews are needed to ensure

that segregated confinement is not pretextual. Hewitt, 459 U.S. at 477 n.9.

       To the extent Baltas alleges that he has not received any review of his administrative

segregation, the court concludes that Baltas has raised a plausible Fourteenth Amendment

procedural due process violation relating to his long-term confinement on administrative

segregation without meaningful, periodic reviews. Because he has alleged that he notified the

defendants of his administrative segregation but they failed to ensure compliance with due

process, the court will permit this claim to proceed against the defendants beyond initial review

for further development.14

       J.      Supervisory Liability

        In his twelfth cause of action, Baltas alleges that the defendants are liable for failure to

supervise subordinate staff and their agents. Baltas cannot sue a defendant for damages solely

because of his or her supervisory position. See Johnson v. Glick, 481 F.2d 1028, 1034 (2d Cir.



       14The court notes that it is not clear whether he complained to Sandler about his
administrative segregation without review. However, all aspects of this ruling are without
prejudice to a defense motion to dismiss.
                                                38
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 39 of 49




1973) (doctrine of respondeat superior does not suffice for claim of monetary damages under §

1983). The court has already articulated the standards for a holding a defendant liable under a

theory of supervisory liability. This decision has set forth Baltas’s plausible claims for the

defendants’ liability based on the alleged constitutional violations under the relevant standards.

       K.      Official Capacity Claims

       The complaint includes requests for declaratory and injunctive relief and a temporary

restraining order, preliminary injunction, and permanent injunction in addition to declaratory

relief. See ECF No. 1 at p. 42.15 The plaintiff has also filed motions for temporary restraining

order and preliminary injunction seeking orders directing the defendants to remove him from

Virginia confinement. See ECF Nos. 4, 5. Baltas seeks a default judgment because the

defendants have not opposed the motion seeking a restraining order or a preliminary injunction.

ECF No. 13.

       A plaintiff may proceed against a DOC official in his or her official capacity to the extent

he alleges an ongoing constitutional violation. See Va. Office for Prot. & Advocacy v. Stewart,

563 U.S. 247, 254-55 (2011) (citing Ex parte Young, 209 U.S. 123 (1908)). In Ex parte Young,

209 U.S. 123 (1908), the United States Supreme Court recognized a limited exception to the

Eleventh Amendment’s grant of sovereign immunity from suit to permit a plaintiff to sue a state

official acting in an official capacity for prospective injunctive relief for continuing violations of

federal law. Id. at 155–56; In re Dairy Mart Convenience Stores, Inc., 411 F.3d 367, 371 (2d Cir.

2005). “A plaintiff may sue a state official acting in his official capacity—notwithstanding the




       15 The eleventh cause of action seeks declaratory and injunctive relief on the basis of
unconstitutional customs, practices, polices or procedures created by the defendants. ECF No. 1
                                                39
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 40 of 49




Eleventh Amendment—for ‘prospective injunctive relief’ from violations of federal law.” In re

Deposit Ins. Agency, 482 F.3d 612, 617 (2d Cir. 2007). However, the exception to Eleventh

Amendment immunity “does not permit judgments against state officers declaring that they

violated federal law in the past.” See P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, 506 U.S.

139, 146 (1993).

       1.        Injunctive Relief

       In his complaint and motions for a temporary restraining order and a preliminary

injunction, Baltas requests to be transferred from his Virginia confinement to Connecticut, to

never be confined in Virginia, and to prohibit interstate transfers while he or other inmates have

pending criminal or civil actions. See ECF No. 1 at ¶¶ 143, 150, 154-155, ECF Nos. 4, 5. He has

also requested that the court order the defendants to provide some due process protections prior

to transferring an inmate under the Compact; and order that such transfers have a limited term

and be related to a legitimate penological interest beyond a statement that the transfer serves the

interest of safety and security. ECF No. 1 at ¶¶ 131, 143. Relevant to his confinement in

administrative segregation at the Red Onion, he requests that the court order review of his status

and order his release from administrative segregation. ECF No 1 at ¶ 168. He also requests that

the court order the defendants not to retaliate against him. ECF No. 1 at ¶ 124.

       Under Rule 65(b)(1), Fed. R. Civ. P., a district court may issue a TRO “if specific facts in

an affidavit or a verified complaint clearly show that immediate and irreparable injury, loss, or

damage will result to the movant before the adverse party can be heard in opposition; and the

movant certifies in writing any efforts made to give notice and the reasons why it should not be



at ¶¶ 159-160.
                                                40
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 41 of 49




required.” Id. Thus, the “[t]he purpose of a temporary restraining order is to preserve an existing

situation in status quo until the court has an opportunity to pass upon the merits of the demand

for a preliminary injunction.” Garcia v. Yonkers School Dist., 561 F.3d 97, 107 (2d Cir. 2009)

(internal quotation marks and citations omitted).

       When considering whether to issue a temporary restraining order, the court employs the

same standard used to review a request for a preliminary injunction. See Stagliano v. Herkimer

Cent. Sch. Dist., 151 F. Supp. 3d 264, 272 (N.D.N.Y. 2015) (citing inter alia Local 1814, Int'l

Longshoremen's Ass'n, AFL-CIO v. N.Y. Shipping Ass'n, 965 F.2d 1224, 1228 (2d Cir. 1992)).

“An injunction is a drastic and extraordinary remedy, which should not be granted as a matter of

course.” Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165 (2010) (citation omitted). To

warrant preliminary injunctive relief, the moving party must demonstrate (a) that he or she will

suffer “irreparable harm” in the absence of an injunction, and (b) either (1) a “likelihood of

success on the merits or (2) sufficiently serious questions going to the merits [of the case] to

make them a fair ground for litigation and a balance of hardships tipping decidedly toward the

party requesting preliminary injunctive relief.” Cacchillo v. Insmed, Inc., 638 F.3d 401, 405-06

(2d Cir. 2011) (internal quotation marks omitted).

       If a party seeks a permanent injunction, he or she “must demonstrate (1) irreparable harm

... and (2) actual success on the merits.” Ognibene v. Parkes, 671 F.3d 174, 182 (2d Cir. 2012).

Thus, the standard for a permanent injunction is similar to the standard for a preliminary

injunction, but a plaintiff must show actual success rather than a likelihood of success. See

Amoco Prod. Co. v. Vill. of Gambell, 480 U.S. 531, 546 n.12 (1987).




                                                 41
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 42 of 49




       Federal courts can order prospective relief “in any civil action with respect to prison

conditions,” provided it “extend[s] no further than necessary to correct the violation of the

Federal right of a particular plaintiff or plaintiffs.” 18 U.S.C. § 3626(a). Injunctive relief afforded

by a court must be narrowly tailored or proportional to the scope of the violation and extending

no further than necessary to remedy the violation. Brown v. Plata, 563 U.S. 493, 531 (2011).

Thus, “remedial orders that unnecessarily reach out to improve prison conditions other than those

that violate the Constitution” should be rejected. Id. “In the prison context, a request for

injunctive relief must always be viewed with great caution so as not to immerse the federal

judiciary in the management of state prisons.” Fisher v. Goord, 981 F. Supp. 140, 167

(W.D.N.Y. 1997) (citing Farmer, 511 U.S. at 846-47) (other citations omitted). Moreover, a

plaintiff may only proceed with a request for injunctive relief against a defendant official who

has some connection with enforcement of allegedly unconstitutional act. See Scozzari v.

Santiago, No. 3:19-CV-00229 (JAM), 2019 WL 1921858, at *6 (D. Conn. Apr. 29, 2019) (citing

Ex parte Young, 209 U.S. at 157).

       Here, Baltas makes several requests in his complaint and motions for this court to order

his transfer back to Connecticut and permanently prohibit his transfer back to Virginia. This

court previously denied such request on the basis that the court lacks authority to order the

defendants to transfer him back to Connecticut. See ECF No. 86, Baltas v. Frenis, No. 3:18-cv-

1168 (D. Conn. Feb. 20, 2020) (noting that courts cannot order the DOC to transfer an inmate

because the Court "must defer to the Executive Branch for the safe and secure operation of and

proper attainment of penological objectives in the State's correctional institutions") (citing

Cofone v. Manson, 594 F.2d 934 (2d Cir. 1979)); see also Olim, 461 U.S. at 248. However,


                                                 42
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 43 of 49




Baltas’s claims that Maiga and Cook transferred him to confinement in Virginia constitutes First

Amendment retaliation may now proceed beyond initial review, and Baltas’s transfer from

Virginia may be construed most broadly as relief for an ongoing retaliatory transfer to

confinement in Virgina. See Baltas v. Erfe, ECF No. 19, No. 3: 19cv1820 (“As the plaintiff

notes, the Court does have authority to issue orders to CT DOC officials, and such orders might

be sufficient to undo the transfer to Virginia, provided such a claim was part of this case and the

plaintiff made the requisite showing. … If plaintiff wishes to file a separate action challenging

his transfer to Virginia on retaliation grounds, he may do so.”). Thus, at this juncture, the court

will consider his motions for temporary restraining order and preliminary injunction to remove

him from Virginia confinement.

       Baltas cannot, however, proceed against Cook in his official capacity because Cook is no

longer the DOC Commissioner and, therefore, does not have the capacity to provide any

requested relief. See Ex parte Young, 209 U.S. at 157 (defendant official must have some

connection with enforcement of allegedly unconstitutional act).16 Baltas may proceed on this

request for injunctive relief against Maiga and Interim Commissioner Quiros under Federal Rule

of Civil Procedure 25(d) (“An action does not abate when a public officer who is a party in an

official capacity ... ceases to hold office while the action is pending[,] [and] [t]he officer's

successor is automatically substituted as a party.”). Accordingly, the court will instruct the clerk

to arrange for service of this complaint on Maiga and Quiros in their official capacities. The

court will instruct the defendants to show cause why Baltas’s request to be transferred back to




       16See https://portal.ct.gov/DOC (showing that Angel Quiros is the current Interim
Commissioner).
                                                  43
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 44 of 49




Connecticut should not be granted. The defendants are also requested to address Baltas’s request

that defendants be prevented permanently from housing Baltas in Virginia.

       However, Baltas’s requests for this court to order Connecticut DOC officials to

implement certain procedures prior to an interstate transfer or to prevent them from ordering

interstate transfers for Baltas or other inmates with pending criminal and civil actions would

unduly involve the court in in DOC’s role to control and monitor the prison inmate population.

As the United States Supreme Court has explained, “the problems that arise in the day-to-day

operation of a corrections facility are not susceptible of easy solutions; Prison administrators

therefore should be accorded wide-ranging deference in the adoption and execution of policies

and practices that in their judgment are needed to preserve internal order and discipline and to

maintain institutional security.” Bell v. Wolfish, 441 U.S. 520, 547-48 (1979).

       With respect to his request for an injunctive order for a review of, and release from, his

administrative segregation in Virginia, the Court has no authority over the officials at a Virginia

state prison and this request for an injunctive order is not plausible. See Baltas v. Erfe, ECF No.

15, No. 3: 19cv1820 (“this Court lacks authority over any officers at a Virginia state prison, so

the Court does not have the authority to grant the injunctive relief the plaintif f seeks”); see also

Sadler, No. 3:01CV1786(CFD)(WIG), 2004 WL 2061127, at *4 (finding no personal jurisdiction

over Virginia DOC officials in suit by Connecticut prisoner based on his confinement in Virginia

under Compact).17

       Finally, Baltas’s request for an order for the defendants to stop retaliating against him

must be dismissed because “an injunction [must] be ‘more specific than a simple command that


       17  For purposes of this initial review, the court has considered as plausible claims asserting
Connecticut DOC defendants’ damages liability. However, the court has no authority to issue injunctive
                                                  44
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 45 of 49




the defendant obey the law.’” L.V.M. v. Lloyd, 318 F. Supp. 3d 601, 620 (S.D.N.Y. 2018)

(quoting City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 144 (2d Cir. 2011)).

Thus, the court must dismiss these requests for injunctive relief.

        2.     Declaratory Relief

       Declaratory relief serves to “settle legal rights and remove uncertainty and insecurity

from legal relationships without awaiting a violation of that right or a disturbance of the

relationship.” Colabella v. Am. Inst. of Certified Pub. Accts., C.A. No. 10-CV-2291

(KAM)(ALC), 2011 WL 4532132, at *22 (E.D.N.Y. Sept. 28, 2011) (citations omitted).

“Declaratory relief operates prospectively to enable parties to adjudicate claims before either side

suffers great damages.” Toliver v. Comm'r Semple, No. 3:16-CV-1899 (SRU), 2016 WL

7115942, at *3 (D. Conn. Dec. 6, 2016) (referencing In re Combustion Equip. Assoc., Inc., 838

F.2d 35, 37 (2d Cir. 1988)).

       At Paragraph 144 of his sixth cause of action, Baltas seeks a declaratory ruling stating

that the transfer to an out-of-state facility while matters are pending in Connecticut courts

violates his constitutional rights. ECF No. 1 at ¶ 144. However, as previously explained, Baltas

does not have a constitutionally-protected right to be confined at a particular institution, and

therefore, he cannot premise his request for declaratory relief on an alleged unconstitutional

transfer. See Olim, 461 U.S. at 248.

       At paragraph 168 of his thirteenth cause of action, Baltas requests declaratory relief

concerning the alleged unconstitutional administrative segregation without review and providing

for his release. ECF No. 1 at ¶ 168. Again, this court has no authority over the officials in

Virginia. Further, to the extent Baltas seeks a declaration that the acts and omissions by the


orders against Virginia officials, none of whom have
                                                   45been named as defendants.
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 46 of 49




defendants have violated his constitutional rights in the past, such request is not plausible. See

Green v. Mansour, 474 U.S. 64, 68 (1985) (“We have refused to extend the reasoning

of Young ... to claims for retrospective relief.”). Accordingly, the court will dismiss the requests

for declaratory relief.

                                               ORDERS

        In accordance with the foregoing analysis, the court enters the following orders:

        (1) The case shall proceed on Baltas’s First Amendment retaliation claims against Rollin

Cook and David Maiga in their individual capacities; his First Amendment claims based on his

right to free flow of incoming and outgoing mail, legal mail, right to publications/information,

and access to the courts against Cook, Maiga, Angel Quiros, Jaclyn Osden and Jessica Sandler in

their individual capacities; his Sixth Amendment claims based on his rights to speedy trial and

effective assistance of counsel against Cook, Maiga, Quiros, Osden and Sandler in their

individual capacities; his Eighth Amendment claims against Cook, Maiga, Quiros, Osden and

Sandler in their individual capacities; and his Fourteenth Amendment claims based on the

confinement in administrative segregation without review against Cook, Maiga, Quiros, Osden,

and Sandler in their individual capacities.18 All other claims are dismissed without prejudice.

        The Court instructs the defendants to file a response to Baltas’s motions for temporary

restraining order and preliminary injunction [ECF Nos. 4 & 5] within thirty days of this Order’s

filing date. This Order renders Baltas’s motion to expedite [ECF No. 8], motion for order to

show cause [ECF No. 9], and motion for default judgment [ECF No.13] as MOOT. The motion


        18   This ruling construes the facts most favorably to Baltas and assumes that DOC retains
jurisdiction over Baltas, the defendants had notice of the violations, and that defendants had some
capacity to prevent or remedy the alleged constitutional violations. This Initial Review Order is without
prejudice to a motion to dismiss.
                                                    46
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 47 of 49




for request for status update [ECF No. 14] is also rendered MOOT by this Initial Review Order,

which has set forth the status of Baltas’s claims. Those motions [ECF Nos. 8, 9, 13, and 14] are

DENIED as moot.

         (2) The Clerk shall verify the current work address of Rollin Cook, David Maiga,

Angel Quiros, Jaclyn Osden, and Jessica Sandler, with the DOC Office of Legal Affairs, mail a

waiver of service of process request packet containing the complaint to them at their confirmed

addresses within twenty-one (21) days of this Order, and report on the status of the waiver

request on the thirty-fifth (35th) day after mailing. If any defendant fails to return the waiver

request, the clerk shall make arrangements for in-person individual capacity service by the U.S.

Marshals Service on that defendant, and that defendant shall be required to pay the costs of such

service in accordance with Federal Rule of Civil Procedure 4(d).

       (3) The Clerk shall prepare a summons form and send an official capacity service

packet to the U.S. Marshal Service. The U.S. Marshal Service is directed to effect service of the

Complaint and this Order on Interim Commissioner Angel Quiros and David Maiga in their

official capacities at the Office of the Attorney General, 165 Capitol Avenue, Hartford, CT

06106, within twenty-one (21) days from the date of this Order and to file a return of service

within thirty (30) days from the date of this Order. Defendants are instructed to file a response

to the motions for temporary restraining order and preliminary injunction within 30 days

of this Order. The defendants are also requested to address Baltas’s request that the defendants

be prevented permanently from housing Baltas in Virginia.

        (4) The Clerk shall send a courtesy copy of the complaint and this Order to the DOC

Office of Legal Affairs.


                                                47
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 48 of 49




       (5) The defendants shall file a response to the complaint, either an answer or motion to

dismiss, within sixty (60) days from the date the notice of lawsuit and waiver of service of

summons forms are mailed to them. If the defendants choose to file an answer, they shall admit

or deny the allegations and respond to the cognizable claims recited above. The defendants may

also include any and all additional defenses permitted by the Federal Rules.

       (6) Discovery, according to Federal Rules of Civil Procedure 26-37, shall be completed

within six months (180 days) from the date of this Order. Discovery requests need not be filed

with the Court.

       (7) The parties must comply with the District of Connecticut “Standing Order Re: Initial

Discovery Disclosures,” which will be sent to both parties by the Court. The Order can also be

found at http://ctd.uscourts.gov/administrative-standing-orders.

       (8) All motions for summary judgment shall be filed within seven months (210 days)

from the date of this Order.

       (9) According to Local Civil Rule 7(a), a nonmoving party must respond to a dispositive

motion within twenty-one (21) days of the date the motion was filed. If no response is f iled, or

the response is not timely, the dispositive motion can be granted absent objection.

       (10) If the plaintiff changes his address at any time during the litigation of this case,

Local Court Rule 83.1(c)2 provides that he MUST notify the Court. Failure to do so can result in

the dismissal of the case. The plaintiff must give notice of a new address even if he is

incarcerated. He should write “PLEASE NOTE MY NEW ADDRESS” on the notice. It is not

enough to just put the new address on a letter without indicating that it is a new address. If the

plaintiff has more than one pending case, he should indicate all of the case numbers in the


                                                 48
        Case 3:20-cv-01177-MPS Document 16 Filed 10/26/20 Page 49 of 49




notification of change of address. He should also notify the Defendants or defense counsel of his

new address.

        (11) The plaintiff shall utilize the Prisoner Efiling Program when filing documents with

the court. The plaintiff is advised that the Program may be used only to file documents with the

court. Local court rules provide that discovery requests are not filed with the court. D. Conn. L.

Civ. R. 5(f). Therefore, discovery requests must be served on defendants’ counsel by regular

mail.



                                              _________/s/_____________
                                              Michael P. Shea
                                              United States District Judge

        SO ORDERED this 26th day of October 2020, at Hartford, Connecticut.




                                                49
